Title: Notes of Cabinet Meeting on the Southern Indians and Spain, 31 October 1792
From: Jefferson, Thomas
To: 


Oct. 31. 1792. I had sent to the President Viar and Jaudenes’s letter of the 29th. inst. whereupon he desired a consultation of Hamilton, Knox, E.R. and myself on these points 1. what notice was to be taken hereof to Spain? 2. whether it should make part of the communication to the legislature. I delivered my opinion that it ought to be communicated to both houses, because the communications intended to be made being to bring on the Question whether they would declare war against any and which of the nations or parts of the nations of Indns. to the South, it would be proper this information should be before them,  that they might know how far such a declaration would lead them. There might be some who would be for war against the Indians if it were to stop there, but who would not be for it if it was to lead to a war against Spain. I thought it should be laid before both houses, because it concerned the question of Declaring war which was the function equally of both houses. I thought a simple acknolegement of the receipt of the letter should be made by me to the Spanish Chargés, expressing that it contained some things very unexpected to us, but that we should refer the whole, as they had proposed to the negociators at Madrid. This would secure to us a continuation of the suspension of Indian hostilities which the Govr. of N. Orleans said he had brought about till the result of the negociation at Madrid should be known, would not commit us as to running or not running the line, imply any admission of doubt about our territorial righ[t] and avoid a rupture with Spain which was much to be desired wh[ile] we had similar points to discuss with Gr. Br.
Hamilton declared himself the advocate for peace. War would derange our affairs, greatly, throw us back many years in the march towards prosperity, be difficult for us to pursue, our countrymen not disposed to become souldiers, a part of the Union feeling no interest in the war, would with difficulty be brought to exert itself, and we had no navy. He was for every thing which would procrastinate the event. A year even was a great gain to a nation strengthening as we were. It laid open to us too the chapter of accidents, which in the present state of Europe was a pretty pregnant one. That while however he was for delaying the event of war, he had no doubt it was to take place between us for the object in question. That jealousy and perseverance were remarkeable features in the character of the Span. government with respect to their American possessions. That so far from receding as to their claims against us, they had been strengthening themselves in them. He had no doubt the present communication was by authority from the court. Under this impression he thought we should be looking forward to the day of rupture and preparing for it. That if we were unequal to the contest ourselves, it behoved us to provide allies for our aid. That in this view but two nations could be named, France and Engld. France was too intimately connected with Spain in other points and of too great mutual value ever to separate for us. Her affairs too were such that whatever issue they had, she could not be in a situation to make a respectable mediation for us. England alone then remained. It would not be easy to effect it with her; however he was for trying it, and for sounding them on the proposition of a defensive treaty of alliance. The inducements to such a treaty on their  part might be 1. the desire of breaking up our former connections, which we knew they had long wished. 2. a continuance of the statu quo in commerce for 10. years which he believed would be desireable to them. 3. an admission to some navigable part of the Missisipi by some line drawn from the lake of the woods to such navigable part. He had not he said examined the map to see how such a line might be run so as not to make too great a sacrifice. The navigation of the Missi. being a joint possession we might then take measures in concert for the joint security of it. He was therefore for immediately sounding them on this subject thro’ our Minister at London yet so as to keep ourselves unengaged as long as possible in hopes a favorable issue with Spain might be otherwise effected. But he was for sounding immediately and for not slipping an opportunity of securing our object.
E.R. concurred in general with me. He objected that such an alliance could not be effected with-out pecuniary consideration probably, which we could not give. And what was to be their aid? If men, our citizens would see their armies get foothold in the U.S. with great jealousy. It would be difficult to protect them. Even the French during the distresses of the late war excited some jealous sentiments.
Hamilton said, money was often but not always demanded, and the aid he should propose to stipulate would be in ships.—Knox non dissentient.
The President said the remedy would be worse than the disease, and stated some of the disagreeable circumstances which would attend our making such overtures.
Knox’s indirect hints in favor of this alliance brought to my recollection his conversation of yesterday, and that he wished to it.
